Citation Nr: 9925219	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-36 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 for a convalescent period following surgery in 
March 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1988 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a total 
evaluation because of treatment for a service-connected 
condition.  


FINDING OF FACT

The veteran's abdominal panniculectomy in March 1996 did not 
require at least one month of convalescence or cause severe 
postoperative residuals.  


CONCLUSION OF LAW

A temporary total evaluation for a period of convalescence 
following abdominal panniculectomy on March 15, 1996, 
pursuant to 38 C.F.R. § 4.30, is not warranted.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran has the following service-connected disabilities: 
osteoarthritis of the left knee with a 10 percent evaluation 
effective from August 29, 1991 (excepting a brief period of 
active duty in May 1992); low back strain with a 10 percent 
evaluation effective from March 24, 1994; bronchitis with a 
noncompensable evaluation, effective from March 24, 1994; and 
hemorrhoids with a noncompensable evaluation effective from 
August 29, 1991 (excepting a brief period of active duty in 
May 1992).  

VA outpatient treatment records in January 1996, noted 
assessments of obesity and left knee injury.  The veteran was 
referred for orthopedic and plastics consultations.  

In March 1996, the veteran underwent an abdominal 
panniculectomy due to morbid obesity.  The operative report 
noted no obvious complications during the operation.  The 
veteran tolerated the procedure well and was taken to the 
recovery room in stable condition.  The hospital discharge 
report noted that the veteran wished to have excessive 
abdominal adipose tissue removed operatively to improve his 
self-esteem.  The veteran tolerated the procedure well and 
was discharged on a regular diet with evidence of good wound 
healing.  The veteran was scheduled for follow-up one week 
post-discharge and was to avoid strenuous exercise until seen 
at follow-up.  Treatment records in June 1996 noted a healed 
abdominal scar

In his notice of disagreement received in July 1996, the 
veteran stated that he was referred for surgical weight 
reduction to reduce the stress on his service-connected knee 
and back disabilities.  He reported that he had gained weight 
as a result of the severe decrease in activity resulting from 
his service-connected disabilities.  The veteran stated that 
following surgery, a 60-day period of highly reduced activity 
was ordered, followed by a gradual progression to normal 
activity.  

A VA treatment record in July 1996 noted that the veteran was 
service-connected for chondromalacia of the left knee and was 
obese, which exacerbated the knee pain.  The physician noted 
that the veteran was healing well, status-post 
panniculectomy, with hopes that the veteran's reduction in 
weight would reduce the stress on an already damaged left 
knee and back.  In September 1996 the veteran presented for 
evaluation of further surgical procedures for further weight 
loss to relieve additional stress from the left knee and 
back.  Physical examination showed a well-healed lower 
transverse scar consistent with prior surgery with no 
erythema or discharge.  

In a statement submitted with his VA Form 9, substantive 
appeal, received in October 1996, the veteran stated that 
following surgery he had 40 or more staples in his abdomen 
for 45 days following surgery, wore an abdominal brace for 90 
days post surgery, and was ordered to reduce his activity for 
90 days after surgery.  


II. Analysis

Pursuant to 38 C.F.R. § 4.30(a), temporary total ratings may 
be assigned, if treatment of a service-connected disability 
resulted in at least one of the following:  surgery requiring 
at least one month of convalescence, immobilization by cast 
(without surgery) of at least one major joint, or surgery 
with severe post-operative residuals.  Examples of severe 
post-operative residuals include:  incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, necessity for 
house confinement, or necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2) (1998).

In the instant case, the veteran contends his abdominal 
panniculectomy was performed to improve his service-connected 
knee and back conditions.  The Board notes that that the 
surgical report noted treatment for morbid obesity and the 
hospital discharge reported the operation was to improve the 
veteran's self-esteem.  The records of surgery and 
hospitalization contain no mention of the surgery as 
treatment for the veteran's service-connected orthopedic 
conditions.  Although the veteran's pre-operative treatment 
records noted obesity and noted the veteran's left knee 
condition, and referred him to both an orthopedic and a 
plastic surgery consult, there is no indication at that time 
that the two referrals were connected in any way.  On the 
other hand, the Board notes that the physician in July 1996 
noted that the veteran's obesity exacerbated his left knee 
pain.  The physician reported hopes that a reduction in 
weight would reduce the stress on the left knee and back.  
The Board finds that the evidence preponderates against a 
finding that the March 1996 surgery was "treatment of a 
service-connected disability."  38 C.F.R. § 4.30.  The Board 
places greater weight on the pre-operative reports and the 
reports at the time of the surgery in determining what was 
the intent and purpose of the surgical procedure.  At that 
time, the medical evidence showed that the surgery was 
performed as treatment for obesity only.  

However, even assuming that the March 1996 surgical procedure 
was to aid the service-connected left knee condition, there 
is no competent evidence that the veteran was subject to at 
least one month of convalescence or suffered severe 
post-operative residuals.  The hospital discharge noted that 
the veteran was on a regular diet and his wound was healing 
well.  He was told to avoid strenuous exercise until follow-
up evaluation in one week.  The next treatment record is not 
until June 1996, which noted a healed abdominal scar.  In 
addition, the Board notes that the regulation requires that 
entitlement to benefits under 38 C.F.R. § 4.30, must be 
established by report at hospital discharge.  The report of 
hospital discharge made no mention of at least on month of 
convalescence and mentioned only one week of limited 
activities, nor were severe post-operative residuals noted.  
The Board finds that the evidence preponderates against a 
finding that the veteran's abdominal panniculectomy resulted 
in at least one month of convalescence.  


ORDER

Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

